

113 HR 3747 IH: Volunteer Responder Incentive Protection Reauthorization Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3747IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Larson of Connecticut (for himself, Mr. Latham, Ms. Esty, Mr. King of New York, Mr. Kind, Ms. DeLauro, Mr. Johnson of Ohio, Mr. Michaud, Mr. Loebsack, Mr. McIntyre, Mr. Blumenauer, Mr. Moran, Mr. Gerlach, Mr. Courtney, Mr. Petri, Mr. Tonko, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend and increase the exclusion for benefits provided to volunteer firefighters and emergency medical responders.1.Short titleThis Act may be cited as the Volunteer Responder Incentive Protection Reauthorization Act of 2013.2.Benefits provided to volunteer firefighters and emergency medical responders(a)Increase in dollar limitation on qualified paymentsSubparagraph (B) of section 139B(c)(2) of the Internal Revenue Code of 1986 is amended by striking $30 and inserting $50.(b)ExtensionSubsection (d) of section 139B of the Internal Revenue Code of 1986 is amended by striking beginning after December 31, 2010. and inserting “beginning—(1)after December 31, 2010, and before January 1, 2014, or(2)after December 31, 2016..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.